Opinion of the court by
The facts in this case are identical with those in the case No. 1901, Territory ex rel Thacker, County Attorney v. J. C.Conner et al., decided at this term of the court, and reported just previous this case.
And upon the authority of that case the judgment of the court below in this case is reversed and remanded with directions to overrule the demurrer to the petition and proceed with the trial of the cause.
Reversed and remanded at the costs of the defendants in error.
All the Justices concurring. *Page 147